Case 3:20-cv-00998-BAS-JLB Document9 Filed 07/02/20 PagelD.124 Page 1of1

 

Attorney or Party without Attorney:

PHILIP MAURIELLO JR., ESQ., SBN: 321227
ARETE LAW A.P.C.

1511 FELSPAR STREET #3

SAN DIEGO, CA 92109 E-MAIL ADDRESS (Optional):

TELEPHONE No.: (619) 693-6474 FAX No. (Optional):

Attorney for: Plaintiff

 

Ref No. or File No.:

 

 

insert name of Court, and Judicial District and Branch Court:

UNITED STATES DISTRICT COURT - FOR THE SOUTHERN DISTRICT OF CALIFORNIA

 

Piaintitt: ASHTON FORBES
Defendant: COUNTY OF SAN DIEGO, ET AL

FOR COURT USE ONLY

 

 

HEARING DATE: TIME: DEPT..:

NON SERVICE
REPORT

 

 

 

 

CASE NUMBER:
3:20-cv-00998-BAS-JLB

 

 

After due search, careful inquiry and diligent attempts at the following address(es), | have not been able to effect

service of said process on: GOVERNOR GAVIN NEWSOME in his official capacity

Documents: SECOND AMENDED SUMMONS IN A CIVIL ACTION; SECOND AMENDED COMPLAINT WITH

EXHIBITS 1-3;
Date Time Results
6/30/2020 10:45 AM ATTEMPTED THE STATE CAPITOL AND THE BUILDING IS LOCKED AND
CLOSED DUE TO COVID-19. THERE ARE INSTRUCTIONS FOR PROCESS
SERVERS ON HOW TO PROCEED TO SERVE. - ROMAN DEVON WHITE
Location: 1315 10TH STREET, ROOM B-27, SACRAMENTO, CA 95814

Fee for Service: $ 75.00

*

County: SACRAMENTO

Registration No.: 2019-41 ! declare under penalty of perjury that the foregoing is true
Click Legal Service and correct and that this declaration was executed on July

7209 Plaza De La Costa 1, 2020.
Carlsbad, CA 92009 eta oe
(760) 652-9851

Rv

 

ROMAN DEVON WHITE

 

 

Order#: 5021

Doc ID: 41 5b0e62dd89bf2e 1 4f36d806d7b389b235d355 1
